Citation Nr: 1437282	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-35 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1966 to February 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified in support of this appeal during an August 2009 hearing held at the RO before the undersigned Acting Veterans Law Judge (VLJ).  In October 2009 and September 2010, the Board remanded the claim of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development and, in February 2013, the Board denied this claim. 

The Veteran appealed the Board's February 2013 decision to the U. S. Court of Appeals for Veterans Claims (Court).  In December 2013, based on a Joint Motion For Remand (joint motion), the Court remanded the claim to the Board for action consistent with the terms of the joint motion.  

Thereafter, by rating decision dated June 2013, the RO granted the Veteran service connection for depressive disorder, NOS, and assigned that disability a rating of 30 percent.  The Veteran then initiated an appeal of the 30 percent rating, requiring the Board to include on appeal a claim of entitlement to an initial rating in excess of 30 percent for depressive disorder, NOS.  

VA processed this appeal using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

FINDING OF FACT

The Veteran's service-connected disabilities, including visual loss, right eye, with light perception only, and depressive disorder, NOS, render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a grant of a TDIU based on service-connected left eye and psychiatric disabilities.  According to written statements and a formal TDIU application he submitted in February 2006, March 2006, June 2006, March 2007 and August 2011 and his August 2009 hearing testimony, a lack of eyesight in his right eye prompted the state to reject his commercial driver's license, which he needed to remain in the trucking business (worked for the Department of Transportation (DOT) for close to three decades), and hinders him from working on a computer, which DOT was demanding he do to retain his supervisory position.  Allegedly, because he has no depth perception or eyesight in his right eye, he struggles with a lack of balance, has difficulty pouring things and is unable to view a screen for a prolonged period of time, factors that render him unemployable.  

A TDIU may be granted based on one of two provisions, including when a claimant's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2013).  The Veteran does not qualify here because he does not meet the percentage requirements of this provision.  Id (if claimant has one disability, it must be ratable at 60 percent or more; if he has two or more, at least one must be ratable at 40 percent or more and there must be sufficient additional disability to bring combined rating to 70 percent or more).  The Veteran is currently rated 30 percent for his service-connected visual loss, right eye, with light perception only, and 30 percent for his service-connected depressive disorder, NOS.  A combined rating of 50 percent, from July 27, 2011, is in effect.

The Veteran does, however, qualify for a TDIU under 38 C.F.R. § 4.16(b), on an extraschedular basis, as a claimant who is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Id (TDIU may be granted claimant who does not meet percentage requirements based on extraschedular consideration).  The Board referred this matter to the Director of the Compensation and Pension Service for an opinion in October 2010, but as the parties to this appeal agree, see Joint Motion, the opinion is inadequate.  Since then, the Veteran's representative has submitted a comprehensive employment assessment, which contemplates the Veteran's medical history, including information showing that he has other serious nonservice-connected disabilities, education and work experience, and is supported by well-reasoned rationale.  According to this opinion, due to vision loss, deficits in depth perception for reaching, handling, driving, operating, reading and information processing, and depression, the Veteran's two service-connected disabilities render him at least as likely as not unable to secure and follow a substantially gainful occupation.    

Based on this opinion, the Board concludes the criteria for TDIU are met.


ORDER

A TDIU is granted.



REMAND

In a rating decision dated June 2013, the RO granted the Veteran service connection for depressive disorder, NOS, and assigned that disability a 30 percent rating.  In January 2014, the Veteran submitted a written statement disagreeing with the 30 percent rating.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2013) (defining a notice of disagreement).  The RO has not yet acted in response to this submission, which entitles the Veteran to a statement of the case addressing a claim for a higher initial rating for depressive disorder, NOS.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a statement of the case addressing a claim of entitlement to an initial rating in excess of 30 percent for depressive disorder, NOS.  

2.  Return this claim to the Board only if the Veteran files a timely substantive appeal in response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


